internal_revenue_service number info release date index no date dear this responds to your letter of date requesting a determination_letter on whether charter boat operators engaged in for-hire sport fishing activities can claim a credit or refund of the tax imposed on the diesel_fuel or gasoline used in their vessels while so engaged a determination_letter is issued by a director a letter_ruling is a written_statement issued to a particular taxpayer by the national_office involving the application of the tax laws to a taxpayer’s specific set of facts the taxpayer to whom the letter_ruling is issued and only that taxpayer may rely on the letter_ruling the irs does not issue letter rulings to business trade or industrial associations or similar groups concerning the application of the tax laws to members of the group if a particular taxpayer that is a member of your association would like to request a letter_ruling involving the application of the tax laws to their specific set of facts the instructions are set forth in revproc_2001_1 i r b copy enclosed in the meantime we hope the following general information will be useful to you under sec_6427 use in a motorboat is a nontaxable_use of diesel_fuel therefore boat operators can use dyed_diesel_fuel on which no tax has been imposed or they can use undyed taxed diesel_fuel and claim a credit or refund of the tax with regard to gasoline sec_6421 provides that a credit or refund is available to the ultimate_purchaser of gasoline used in an off-highway_business_use sec_6421 provides that off-highway_business_use does not include any use in a motorboat with the exception of any use in a vessel employed in the fisheries or the whaling business revrul_65_134 1965_1_cb_492 holds vessels are employed in the fisheries or whaling business when used exclusively for the purpose of catching shrimp and other types of aquatic life for sale commercially as bait or on specific trips exclusively for catching fish all of which are sold commercially the congress referenced that holding to describe the only use of gasoline in a motorboat for which a credit or refund would be available see s rep no pincite in revrul_78_312 1978_2_cb_266 the irs held that the term vessels employed in the fisheries includes only watercraft used in taking catching processing or transporting fish shellfish or other aquatic life for commercial purposes such as selling or processing the catch on a specific trip basis the ruling holds that the term does not include watercraft used on a specific trip for both sport fishing and commercial fishing there has been no other guidance issued by the irs on the definition of vessels employed in the fisheries or whaling business if you have any questions or require further assistance please feel free to contact my office at the number listed above sincerely associate chief_counsel passthroughs and special industries by ruth hoffman senior technician reviewer branch enclosure
